Exhibit 10.25
NON-QUALIFIED SHARE OPTION AWARD TERMS
PROLOGIS
2006 LONG-TERM INCENTIVE PLAN
     Effective as of                                          (the “Grant
Date”),                                          (the “Participant”) has been
granted a Non-Qualified Share Option Award under the ProLogis 2006 Long-Term
Incentive Plan (the “Plan”). The Award shall be subject to the following terms
and conditions (sometimes referred to as the “Award Terms”).
     1. Award and Exercise Price. Subject to the Award Terms and the Plan, the
Participant is hereby granted an option to purchase
                                         Shares (the “Option”). The Exercise
Price of each Share subject to the Option shall be $                    . The
Option is not intended to constitute an “incentive stock option” as that term is
used in Code section 422. This Option does not contain the right to dividend
equivalent units.
     2. Vesting. Subject to the Award Terms, the Plan and any other agreement
between the Participant and ProLogis, the Option awarded hereunder shall become
vested and exercisable with respect to                     % of the Shares
subject to the Option on                                         ; provided,
however, that (a) if the Participant’s Termination Date occurs by reason of
death, Disability or Retirement, any unvested portion of the Option shall vest
and become immediately exercisable on the Termination Date, and (b) any portion
of the Option that is not vested on or before the Participant’s Termination Date
shall immediately expire and shall be forfeited and the Participant shall have
no further rights with respect thereto.
     3. Expiration Date. The portion of the Option that is vested shall expire
on the earliest to occur of:

  (a)   the ten-year anniversary of the Grant Date;     (b)   if the
Participant’s Termination Date occurs by reason of death, Disability or
Retirement, the one-year anniversary of such Termination Date;     (c)   if the
Participant’s Termination Date occurs for reasons other than death, Disability,
Retirement or Cause, the three-month anniversary of such Termination Date; or  
  (d)   if the Participant’s Termination Date occurs by reasons of Cause, such
Termination Date;

which date shall be the “Expiration Date” for the Option.
     4. Method of Option Exercise. Any portion of the Option that is exercisable
may be exercised in whole or in part by filing a written notice with the
Secretary of ProLogis at its corporate headquarters, provided in any event that
the notice of exercise is filed prior to the Expiration Date of the Option. Such
notice shall specify the number of Shares which the Participant elects to
purchase, and shall be accompanied by

1



--------------------------------------------------------------------------------



 



payment of the Exercise Price for such Shares. Payment shall be by cash
(including a cashless exercise through a broker) or, if permitted by the
Committee, in Shares which have a Fair Market Value equal to the Exercise Price,
or in any combination of the foregoing. ProLogis may specify other permissible
methods of exercise provided that, in all cases, the Option must be exercised
prior to the Expiration Date and shall be accompanied by payment of the Exercise
Price as specified in the foregoing provisions of this Section 4.
     5. Withholding. The Award hereunder and all payments under the Award Terms
are subject to withholding of all applicable taxes. At the election of the
Participant, and with the consent of the Committee, such withholding obligations
may be satisfied through the surrender of Shares which the Participant already
owns or to which the Participant is otherwise entitled under the Plan; provided,
however, that
previously-owned Shares that have been held by the Participant or Shares to
which the Participant is entitled under the Plan may only be used to satisfy the
minimum tax withholding required by applicable law (or other rates that will not
have a negative accounting impact on ProLogis).
     6. Transferability. This Option is not transferable except as designated by
the Participant by will or by the laws of descent and distribution.
     7. Adjustment of Award. The number and type of Shares awarded pursuant to
this Option, and the exercise price thereof, shall be adjusted by the Committee
in accordance with subsection 4.3 of the Plan (or a successor provision) to
reflect certain corporate transactions which affect the number, type or value of
the Shares.
     8. Non-Competition Agreement. The Award Terms shall not become effective
unless the Participant has executed and delivered a confidentiality,
non-solicitation and non-competition agreement with ProLogis in a form approved
by ProLogis.
     9. Forfeiture Provisions. In the event that the Committee determines that
the Participant has engaged in conduct in violation of any confidentiality,
non-solicitation and non-competition agreement entered into between ProLogis or
any affiliated entity and the Participant, this Option shall be forfeited and
shall no longer be exercisable.
     10. Recoupment. The Award evidenced by the Award Terms is subject to the
recoupment policy set forth in the ProLogis Governance Guidelines.
     11. Change in Control. In the event that prior to the date on which the
Option is fully vested (a) the Participant’s employment is terminated by
ProLogis or the successor to ProLogis or a Related Company which is the
Participant’s employer for reasons other than Cause (including a termination by
the Participant that is deemed to be a termination by ProLogis or the successor
to ProLogis or a Related Company for reasons other than Cause as described
below) within 24 months following a Change in Control or (b) the Plan is
terminated by ProLogis or its successor following a Change in Control without
provision for the continuation of the Option, the Option, to the extent it

2



--------------------------------------------------------------------------------



 



has not otherwise expired and to the extent it is then outstanding, shall become
immediately vested and exercisable. For purposes of this Section 11, in addition
to termination for reasons other than Cause as described above in this
Section 11, a Participant’s employment shall also be deemed to be terminated by
ProLogis or the successor to ProLogis or a Related Company for reasons other
than Cause if the Participant terminates employment after (i) a substantial
adverse alteration in the nature of the Participant’s status or responsibilities
from those in effect immediately prior to the Change in Control, or (ii) a
material reduction in the Participant’s annual base salary and target bonus, if
any, as in effect immediately prior to the Change in Control (collectively,
“Termination Events”); provided, however, that the Participant’s termination of
employment shall be considered to have terminated in accordance with this
sentence only if (I) after a Change in Control and within 60 days after the
Participant has knowledge that a Termination Event has occurred, the Participant
provides written notice of the Termination Event to ProLogis, (II) within
30 days following receipt of the notice from the Participant, ProLogis fails to
cure such circumstances or fails to notify the Participant of ProLogis’s
intended method of correction and the timing thereof, and (III) the Participant
resigns within 90 days after the expiration of the cure period or the timing
specified in ProLogis’s response to the Participant. In any event, if, upon a
Change in Control, awards in other shares or securities are substituted for
outstanding Awards pursuant to subsection 4.3 of the Plan (or a successor
provision), and immediately following the Change in Control the Participant
becomes employed by the entity into which ProLogis merged, or the purchaser of
substantially all of the assets of ProLogis, or a successor to such entity or
purchaser, the Participant shall not be treated as having terminated employment
for purposes of this Section 11 until such time as the Participant terminates
employment with the merged entity or purchaser (or successor), as applicable.
     12. Award Not Contract of Employment. The Award does not constitute a
contract of employment or continued service, and the grant of the Award shall
not give the Participant the right to be retained in the employ or service of
ProLogis or any Related Company, nor any right or claim to any benefit under the
Plan or the Award Terms, unless such right or claim has specifically accrued
under the terms of the Plan and the Award Terms.
     13. Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in the
Award Terms.
     14. Administration. The authority to administer and interpret the Award
Terms shall be vested in the Committee, and the Committee shall have all the
powers with respect to the Award Terms as it has with respect to the Plan. Any
interpretation of the Award Terms by the Committee and any decision made by it
with respect to the Award Terms is final and binding on all persons.
     15. Plan Governs. The Award Terms shall be subject to the terms of the
Plan, a copy of which may be obtained by the Participant from the office of the
Secretary of ProLogis.

3



--------------------------------------------------------------------------------



 



     16. Amendment and Termination. The Board may at any time amend or terminate
the Plan, provided that, in the absence of written consent to the change by the
Participant (or, if the Participant is not then living, the Participant’s
Beneficiary), no such amendment or termination may materially adversely affect
the rights of the Participant or Beneficiary awarded hereunder. Adjustments
pursuant to subsection 4.3 of the Plan (or a successor provision) and amendments
to conform to the requirements or provisions of section 409A of the Code shall
not be subject to the foregoing limitations.

4